



COURT OF APPEAL FOR ONTARIO

CITATION: Teplitsky Colson LLP v. Malamas, 2014 ONCA 308

DATE: 20140417

DOCKET: M43356 (C55730)

Laskin, Rosenberg and Lauwers JJ.A.

BETWEEN

Teplitsky Colson LLP, Gary Caplan,
    2004782 Ontario Limited, 717 Pape Inc., Peter L. Biro, CGD Management Limited,
    Crerar Property Corp., Danforth Properties Limited, George Fouldis, Goodman and
    Carr, Jonathan Lisus, Mccarthy Tetrault LLP, The Mutual Trust Company (now known
    as the Clarica Trust Company), Raymond Raphael, Raymond Raphael Professional
    Corporation, Stewart J.L Robertson, Nicholas Stanoulis, Donna Stanoulis,
    Christina Stanoulis, Gary Stanoulis, Thomas Stanoulis, Thomas M.T. Sutton,
    Chris Tatsis, Panagiota Tatsis, Tonu Toome,
Toome
    Laar & Bell, City of Toronto

Applicants/Respondents/Respondents

and

William Malamas, also
    known as Vasilios Malamas, Apollco Developments Ltd., Apollo Real Estate
    Limited, Apollco Properties Limited, Apollco Construction Ltd., Apollo Ltd.,
    Pallas Properties Inc.

Respondents/Appellants/Moving Parties

William Malamas, appearing in person and on behalf of
    Apollo Real Estate Limited, Apollco Properties Limited, Apollco Developments
    Ltd., Apollco Construction Ltd. and Pallas Properties Inc.

William OHara, for the respondents Teplitsky Colson LLP
    and Gary Caplan

Ray Tahpar, for respondents
Crerar
    Property Corp., Danforth Properties Limited, Stewart J.L Robertson, Clarica
    Trust Company, 2004782 Ontario Limited and CDG Management Ltd.

Constantine Alexiou, for the
    respondents Chris Tatsis and Panagiota Tatsis

Sean Dewart, for the respondents
    McCarthy Tetrault, Raymond Raphael Professional Corporation, Peter L. Biro,
    Goodman and Carr, Tonu Toome, Toome Laar & Bell and Jonathan Lisus

Andrew Stikuts, for the respondent City
    of Toronto

Lawrence F. Wallach, for the respondents
    Nicholas Stanoulis, Donna Stanoulis, Christina Sanoulis, Gary Stanoulis and
    Thomas Stanoulis

Nicholas Stanoulis, for the respondent
    717 Pape Inc.

Heard in writing

On motion pursuant to Rule 59.06 to set aside the order
    of this court dated June 17, 2013, on the appeal from the judgment of Justice
    Frank J. C. Newbould of the Superior Court of Justice dated August 13, 2012.

By the Court
:

[1]

Mr. Malamas brings a motion to vary, amend or set aside the order of
    this court dated June 17, 2013, and for other relief.  We have reviewed his
    material.  His motion has no merit.  Accordingly, we decline to grant Mr.
    Malamas an oral hearing.  And we do not require any response from the
    responding parties.  The motion is dismissed.

[2]

We also make the following orders:

·

Mr. Malamas may not file any further documents in connection with
    this appeal;

·

Mr. Malamas may not communicate or make further inquiries
    pertaining to this appeal to the staff of this court;

·

This order may be taken out by the responding parties.  Mr.
    Malamas approval of the form and content of this order or of any orders in
    connection with this motion and his appeal are not required.

Released: April 17, 2014 (J.L.)

John Laskin J.A.

M. Rosenberg J.A.

P. Lauwers J.A.


